To gain a settlement under St. 1793, c. 34, [see Revised Stat. c. 45, § 1,] by having an estate of inheritance or freehold of the clear yearly value of ten dollars and taking the rents and profits thereof three years successively, it is necessary that there should be an actual annual income, and that it should be each and every of the three years of the value of ten dollars.The defendants filed exceptions to these instructions.after citing Groton v. Box-borough, 6 Mass. R. 50, and Conway v. Deerfield, 11 Mass. R. 327, were stopped, the Court being clear that the instructions of the judge were correct on both points.1
Oct. 8th